   Case 1:18-cv-00229-RSK ECF No. 66 filed 10/24/18 PageID.842 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


WILLIAM SIM SPENCER,
                                               HON. PAUL L. MALONEY
              Plaintiff,                       U.S. DISTRICT COURT JUDGE


                                               FILE NO. 1:18-cv-00229-PLM-R.SK


BILL SCHUETTE, KRISTE KIBBEY                   DEFENDANT SWANSON'S RESPONSE
ETUE, ROBERT COONEY, KENNETH                TO PLAINTIFF'S VERIFIED MOTION
SMITH and SARA SWANSON,                            TO STRIKE THE DISPOSITIVE
                                                           MOTIONS
              Defendants.
                                                                       /
William Sim Spencer, Pro Per                   Christopher J. Johnson (P32937)
15283 Wallin Road                              Margaret T. Debler (P43905)
Thompsonville, MI 49683                        JOHNSON, ROSATI, SCHULTZ &
(231)970-0810                                  JOPPICH, P.C.
                                               Attorneys for Def. COONEY
Adam P. Sadowski (P73864)                      27555 Executive Drive, Ste. 250
JohnS. Pallas (P42512)                         Farmington Hills, MI 48331-3550
Assistant Attorney General                     (248) 489-4100/(248) 489-1726 Fax
Attorneys for Defs. SCHUETTE, ETUE &           cjohnson@jrsjlaw.com
SMITH                                          mdebler@jrsjlaw.com
Civil Litigation, Employment &
Elections Division                             Gregory R. Grant (P68808)
525 W. Ottawa Street                           CUMMINGS, McCLOREY,             DAVIS   &
P.O. Box 30736                                 ACHO, P.L.C.
Lansing, MI 48909                              Attorneys for Def. SWANSON
(517) 373-6434/(517) 241-2741 Fax              310 W. Front Street, Ste. 221
sadowskia@michigan.gov                         Traverse City, MI 49684
pallasj@michigan.gov                           (231) 922-1888/(231) 922-9888 Fax
                                               ggrant@cmda-law.com
JaredD. Schultz (P80198)
MI     Department     Attorney General
(Appellate)
Attorneys for Defs. SCHUETTE, ETUE &
SMITH
P.O. Box 30217
Lansing, MI 48909
(517)373-4875
schultzj 15@michigan.gov
                                  /
   Case 1:18-cv-00229-RSK ECF No. 66 filed 10/24/18 PageID.843 Page 2 of 3




    DEFENDANT SWANSON'S RESPONSE TO PLAINTIFF'S VERIFIED MOTION
                        TO STRIKE THE DISPOSITIVE MOTIONS


       Plaintiffs Verified Motion is a rambling recitation of complete nonsense. The point of his

Motion to argue that Defendants did not "pick up the phone" and seek his concurrence regarding

their Motions for Summary Judgment under L.R. 7.1. Defendants did however, seek Plaintiffs

concurrence via email. Plaintiff believes he has somehow been prejudiced as he does not have

sufficient time to response to Defendants' Motions. This is absurd and ignores the very purpose

behind seeking concurrence prior to filing a motion.

       The purpose of seeking concurrence is to narrow down issues for the motion or to

determine whether a motion is even necessary. L.R. 7.1(d) states:

            (d) Attempt to obtain concurrence - With respect to all motions, the
            moving party shall ascertain whether the motion will be opposed. In
            addition, in the case of all non dispositive motions, counsel or pro se
            parties involved in the dispute shall confer in a good-faith effort to resolve
            the dispute. All non dispositive motions shall be accompanied by a
            separately filed certificate setting forth in detail the efforts of the moving
            party to comply with the obligation created by this rule.

       In this case, defense counsel sought Plaintiffs concurrence on August 14, 2018 via

email. Exhibit. 1. Plaintiff obviously is not going to agree to dismiss his case. Defendants'

Motions are dispositive in nature. Defendant Swanson fully complied with L.R. 7.1(d). In fact,

Defendant went beyond the requirements of the rule and filed a certificate of concurrence which is

only required with the filing of nondispositive motions. ECF No. 48. There is no prejudice to

Plaintiff due to defense counsel's decision to seek his concurrence by email.

       Instead of filing groundless motions to strike, Plaintiff should focus his attention on

responding to the Motions for Summary Judgment. This is evidenced by the fact that, for some
   Case 1:18-cv-00229-RSK ECF No. 66 filed 10/24/18 PageID.844 Page 3 of 3




reason, Plaintiff chose to argue the merits of Defendants' Motions for Summary Judgment in his

current Motion to Strike.


         Defendant Swanson respectfully requests that this Honorable Court deny Plaintiffs

Motion.


Dated:    October 24, 2018                        CUMMINGS, McCLOREY, DAVIS
                                                      & ACHO, P.L.C.

                                                   Isi Gregory R. Grant
                                                  Gregory R. Grant (P68808)
                                                  Attorneys for Def. SWANSON
                                                  310 W. Front Street, Ste. 221
                                                  Traverse City, MI 49684
                                                  (231) 922-1888/(231) 922-9888 Fax
                                                  ggrant@cmda-law.com
